           18-10509-shl           Doc 745        Filed 03/20/19         Entered 03/20/19 22:18:11                  Main Document
                                                                      Pg 1 of 48


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                      Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                    Reporting Period: 2/1/19 - 2/28/19

                                                                                Federal Tax I.D. # XX-XXXXXXX            Firestar Diamond Inc
                                                                                                   XX-XXXXXXX            Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the
     report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports
     for Southern District of New York.)

     REQUIRED DOCUMENTS                                                              Form No.            Document        Explanation Attached
                                                                                                         Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                      Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)
       Copies of bank statements                                                                                      Included
       Cash disbursements journals                                                                     See Exhibit A " Firestar & Fantasy Cash
                                                                                                                      Register"
     Statement of Operations                                                    MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                          Consolidated Income Statements"

     Balance Sheet                                                              MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                            Consolidated Balance Sheets"
     Status of Post-petition Taxes                                              MOR-4                                Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                   Not applicable
       Copies of tax returns filed during reporting period                                                          Not applicable
     Summary of Unpaid Post-petition Debts                                      MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
     knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                           Date: March 20, 2019


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                       FORM MOR
                                                                                                                                           2/2008
                                                                                                                                     PAGE 1 OF 22
      18-10509-shl              Doc 745           Filed 03/20/19           Entered 03/20/19 22:18:11                         Main Document
                                                                         Pg 2 of 48
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                            Case No.
      Debtor                                                                          Reporting Period: 2/1/19 - 2/28/19

            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal. The
     total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached
     for each account. [See MOR-1 (CON’T)]



                                                           Firestar A/R Checking          Firestar United        Fantasy United       Current Month Total
                                                           Account (HSBC 3004)            Bank Account           Bank Account           (All Accounts)
     ACCOUNT NUMBER (LAST 4)                                                                  (9796)                 (9842)
     CASH BEGINNING OF MONTH                                                      -             1,481,232              1,051,733                2,532,965
     RECEIPTS
     Memo Sales                                                               6,096               306,916              1,362,007                1,675,019
     Sale Of Assets                                                              -              2,268,858                471,980                2,740,838
     Other (Miscellaneous)                                                                          7,273                     -                     7,273
     Transfers (From DIP Accts)                                                  -                  6,076                 51,806                   57,882
       TOTAL RECEIPTS                                                         6,096             2,589,123              1,885,793                4,481,012
     DISBURSEMENTS
     Net Payroll (Includes Employee's Payroll                                     -                   (137)                     -                     (137)
     Taxes)
     Administrative                                                                               (11,466)                      -                 (11,466)
     Operations                                                                  -                 (3,228)                      -                  (3,228)
     Restructuring                                                               -                (12,253)                      -                 (12,253)
     Transfers (To DIP Accts)                                                (6,096)              (51,806)                      -                 (57,902)
     Professional Fees                                                           -               (224,245)                      -                (224,245)
     TOTAL DISBURSEMENTS                                                     (6,096)             (303,135)                      -                (309,231)

     Net Cash Flow                                                                -             2,285,988              1,885,793                4,171,781
     (Receipts Less Disbursements)

     CASH – END OF MONTH                                                          -             3,767,219              2,937,526                6,704,746


                                           THE FOLLOWING SECTION MUST BE COMPLETED
                  DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

                                                         Firestar Diamond Inc             Fantasy Inc                 Total
     TOTAL DISBURSEMENTS                                             (309,231)                      -                  (309,231)
       LESS: TRANSFERS TO OTHER
     DEBTOR IN POSSESSION                                                    57,902                       -               57,902
       PLUS: ESTATE
     DISBURSEMENTS MADE BY                                                       -                        -                   -
     TOTAL DISBURSEMENTS FOR                                              (251,329)                       -             (251,329)
     CALCULATING U.S. TRUSTEE
     QUARTERLY FEES




                                                                                                                                                 FORM MOR-1
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE 2 OF 22
        18-10509-shl                  Doc 745                 Filed 03/20/19               Entered 03/20/19 22:18:11                            Main Document
                                                                                         Pg 3 of 48
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                         Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                       Reporting Period:      2/1/19 - 2/28/19

                                                            BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                            Firestar United Bank        Fantasy United Bank
                                               Account (9796)             Account (9842)

     BALANCE PER BOOKS                                  3,767,219                  2,937,526


     BANK BALANCE                                       3,770,168                  2,937,526
     (+) DEPOSITS IN                                           -                          -
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                          (2,949)                        -
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS                                           -                          -
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                      3,767,219                  2,937,526
     BALANCE *                                                                                                                                                          -
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                             Ref. #                     Amount                      Date                        Payor               Account


     CHECKS OUTSTANDING                              Ck. #                      Amount                      Date                        Payee               Account
                                                      110                              1,149.00          01/29/19            CT Corporation         Firestar - 9796
                                                      119                              1,800.00          02/21/19            Janeth Garcia          Firestar - 9796

     OTHER




                                                                                                                                                          FORM MOR-1 (CONT.)
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE 3 OF 22
      18-10509-shl              Doc 745           Filed 03/20/19            Entered 03/20/19 22:18:11                        Main Document
                                                                          Pg 4 of 48
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                REVENUES                                CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     Gross Revenues                                                            3,484,530            39,354,822
     Less: Returns and Allowances                                                      -             (7,126,874)
     Net Revenue                                                               3,484,530            32,227,948
     COST OF GOODS SOLD
     Beginning Inventory                                                      10,707,001            41,040,181
     Add: Purchases (includes returned goods)                                          -             4,423,398
     Add: Cost of Labor                                                                -               258,594
     Add: Other Costs/Adjustments                                                488,002               969,776
     Less: Ending Inventory                                                    5,206,650             5,206,650
     Cost of Goods Sold                                                        5,988,352            41,485,298
     Gross Profit (Loss)                                                      (2,503,822)           (9,257,350)
     OPERATING EXPENSES
     Advertising & Marketing                                                             -             488,900
     Auto and Truck Expense                                                             -                   -
     Bad Debts                                                                           -           9,076,146
     Contributions                                                                      -                   -
     Employee Benefits                                                                   -              92,575
     Officer/Insider Compensation*                                                       -             235,967
     Insurance                                                                           -             178,971
     Management Fees/Bonuses                                                            -                   -
     Office Expense                                                                11,231               61,679
     Pension & Profit-Sharing Plans                                                     -                   -
     Repairs and Maintenance                                                            -                   -
     Rent and Lease Expense                                                              -             270,627
     Salaries/Commissions/Fees                                                           -           1,285,536
     Show Expense                                                                        -              68,765
     Supplies                                                                           -                   -
     Taxes - Payroll                                                                (1,276)            136,230
     Taxes - Real Estate                                                                -                   -
     Taxes - Other                                                                       -              41,514
     Travel and Entertainment                                                            -              24,464
     Utilities                                                                           -              19,716
     Other (see MOR-2a Schedule)                                                     6,105             759,289
     Total Operating Expenses Before Depreciation                                  16,061           12,740,377
     Depreciation/Depletion/Amortization                                                 -             287,697
     Net Profit (Loss) Before Other Income & Expenses                          (2,519,883)         (22,285,424)
     OTHER INCOME AND EXPENSES
     Other Income                                                                      -                58,375
     Interest Expense                                                                  -               682,516
     Other Expense (Bank Charges)                                                      -                11,759
     Net Profit (Loss) Before Reorganization Items                             (2,519,883)         (22,979,698)




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 4 OF 22
      18-10509-shl                  Doc 745                Filed 03/20/19     Entered 03/20/19 22:18:11                      Main Document
                                                                            Pg 5 of 48
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                            CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                  224,435              4,893,358
     U. S. Trustee Quarterly Fees                                                  1,950                236,653
     Adj due to prior accrual true-up                                                  -                 16,762
     Loss due to writeoff of Fixed Assets and accrued liabilities                      -                727,319
     and expenses
     Other Reorganization Expenses (see below )                                    10,000            1,338,624
     Total Reorganization Expenses                                                236,385            7,212,716
     Income Taxes                                                                      -                    -
     Net Profit (Loss)                                                         (2,756,268)         (30,192,415)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                            -                17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                            -             1,153,621
     V Discovery Fee                                                               10,000               167,037




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 5 OF 22
      18-10509-shl              Doc 745          Filed 03/20/19             Entered 03/20/19 22:18:11         Main Document
                                                                          Pg 6 of 48
In re Firestar Diamond Inc & Fantasy Inc                 18-10509 (SHL) / 18-10511 (SHL)
      Debtor


                             OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
     recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is
     actually received or paid.




                                                         MONTH            CURRENT       CUMULATIVE -
                   OTHER EXPENSES                    (1/1/19 - 1/31/19)    MONTH        FILING TO DATE

     Shipping Expense                                            25                -              (3,048)
     Royalty Expense                                              -                -             163,010
     Computer Expense                                             -            1,105              44,345
     Back Office Expense                                          -                -             120,909
     Vault Monitors                                               -                -             269,635
     Bank Charges                                                71                -              17,123
     Professional Fees (pre-petition invoices)                    -                -              70,104
     Miscellaneous                                            5,000            5,000              77,209
                                                              5,095            6,105             759,288
         18-10509-shl                     Doc 745                Filed 03/20/19                   Entered 03/20/19 22:18:11                                        Main Document
                                                                                                Pg 7 of 48
                                                                                                                               18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                   Case No. 10511 (SHL)
      Debtor                                                                                                 Reporting Period:           2/1/19 - 2/28/19

                                                                                          BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                 BOOK VALUE AT END OF                 BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                    CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE OR
                                                                                                                                                                              SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                  6,704,746                              2,532,965           4,333,143
     Restricted Cash and Cash Equivalents (see continuation sheet)                                                              -                                      -                 -
     Accounts Receivable (Net of Advertising Allowance)                                                                 7,630,240                              8,992,248          21,045,799
     Notes Receivable                                                                                                         -                                      -                   -
     Inventories                                                                                                        5,206,650                             10,707,001          41,040,181
     Prepaid Expenses                                                                                                         -                                      -               560,841
     Professional Retainers                                                                                                   -                                      -                   -
     Other Current Assets (See tab "Balance Sheet")                                                                           -                                      -                   -
     TOTAL CURRENT ASSETS                                                                                              19,541,637                             22,232,213          66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                                               -                                  -                   -
     Machinery and Equipment                                                                                                      -                                  -               279,061
     Furniture, Fixtures and Office Equipment                                                                                     -                                  -             3,543,518
     Leasehold Improvements                                                                                                       -                                  -               480,116
     Vehicles                                                                                                                     -                                  -                   -
     Less: Accumulated Depreciation                                                                                               -                                  -            (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                                   -                                  -               504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                         2,275,539                              2,275,539           2,321,040
     Other Assets (attach schedule)                                                                                        34,999                                 34,999           2,410,108
     TOTAL OTHER ASSETS                                                                                                 2,310,538                              2,310,538           4,731,148
     TOTAL ASSETS                                                                                                      21,852,175                             24,542,752          72,215,728

                               LIABILITIES AND OWNER EQUITY                                                      ASSETS                   BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                                                        CURRENT REPORTING MONTH             PETITION DATE

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                   19,375                                19,375                 -
     Taxes Payable (refer to FORM MOR-4)                                                                                       -                                     -                   -
     Wages Payable                                                                                                             -                                     -                   -
     Accrued Expenses                                                                                                          -                                     -                   -
     Rent / Leases - Building/Equipment                                                                                        -                                     -                   -
     Secured Debt / Adequate Protection Payments                                                                               -                                     -                   -
     Professional Fees                                                                                                   1,458,101                             1,392,410                 -
     Amounts Due to Insiders*                                                                                                  -                                     -                   -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                       -                                     -                   -
     TOTAL POST-PETITION LIABILITIES                                                                                     1,477,476                             1,411,785                 -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                             -                                      -            20,079,007
     Priority Debt                                                                                                            -                                      -                   -
     Deferred Taxes - Long Term                                                                                               -                                      -               670,000
     Deferred Rent                                                                                                            -                                      -                96,189
     Unsecured Debt                                                                                                    43,824,287                             43,824,287          44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                    43,824,287                             43,824,287          65,472,902
     TOTAL LIABILITIES                                                                                                 45,301,764                             45,236,072          65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                           110                                     110                 110
     Additional Paid-In Capital                                                                                        4,705,790                               4,705,790           4,705,790
     Partners' Capital Account                                                                                                 -                                       -                  -
     Owner's Equity Account                                                                                                    -                                       -                  -
     Retained Earnings - Pre-Petition                                                                                  2,036,926                               2,036,926           2,036,926
     Retained Earnings - Post-petition                                                                               (30,192,415)                            (27,436,147)                 -
     Adjustments to Owner Equity (See Below)                                                                                   -                                       -                  -
     Post-petition Contributions (attach schedule)                                                                             -                                       -                  -
     NET OWNERS’ EQUITY                                                                                              (23,449,589)                            (20,693,321)          6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             21,852,175                              24,542,751          72,215,728

     *"Insider" is defined in 11 U.S.C. Section 101(31). (Note: The decrease in the receivable balance was mainly attributed to payments received from insider for shared expenses.)


                                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                                              2/2008
                                                                                                                                                                                        PAGE 7 OF 22
  18-10509-shl                   Doc 745              Filed 03/20/19                Entered 03/20/19 22:18:11                                     Main Document
                                                                                  Pg 8 of 48

Firestar Diamond Inc & Fantasy Inc (Combined)                                                                              Case No. 18-10509 (SHL) / 18-10511 (SHL)
Debtor                                                                                                            Reporting Period: 2/1/19 - 2/28/19

                                                                  STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

                                                                             Amount
                                                                             Withheld
                                                             Beginning        and/or                                                     Check # or
Federal                                                        Tax           Accrued        Amount Paid                Date Paid           EFT           Ending Tax
Withholding                                                          -                 -                  -                                                                  -

FICA/Medicare-Employee                                               -                 -                  -                                                                  -
FICA/Medicare-Employer                                               -                 -                  -                                                                  -
Unemployment                                                         -                 -                  -                                                                  -
Income                                                               -                 -                  -                                                                  -
Other:_____________                                                  -                 -                  -                                                                  -
  Total Federal Taxes                                                -                 -                  -                        -                -                        -
State and Local
Withholding                                                          -                 -                  -                                                                  -
Sales                                                                -                 -                                                                                     -
Excise                                                               -                 -                                                                                     -
Unemployment                                                         -                 -                  -                                                                  -
Real Property                                                        -                 -                                                                                     -
Personal Property                                                    -                 -                                                                                     -
Other (Local):                                                       -                 -                  -                                                                  -
 Total State and Local                                               -                 -                  -                                                                  -


Total Taxes                                                          -                 -                  -                        -                -                        -



                                                         SUMMARY OF UNPAID POST-PETITION DEBTS

Attached is the aged listing of accounts payable.
                                                               Current          1-30              31-60                  61-90                Over 91       Total
Accounts Payable                                                15,000                 -              4,375                                         -                 19,375
Plus Debit balances in Post-Petition A/P,                           -                  -                 -                         -                -                     -
which were added to A/R
Plus Credit balances in A/R, which were                                  -             -              2,743                        -           42,487                 45,230
added to A/P
Wages Payable                                                      -                -                  -                         -                  -                       -
Professional Fees (Accrued)                                   224,435          298,199            153,839                  213,874            567,754               1,458,101
Amounts Due to Insiders (Accrued Payroll)                                -             -                      -                    -                -                        -
Other: (Accrued Disability & 401K Payable)                               -             -                      -                    -                -                        -

Other:______________                                                -                -                  -                        -                  -                       -
Total Post-petition Debts                                     239,435          298,199            160,957                  213,874            610,241               1,522,706
Explain how and when the Debtor intends to pay any past due post-petition debts.

The Debtors expect to pay all Post-Petition debts with their existing cash




                                                                                                                                                              FORM MOR-4
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 8 OF 22
   18-10509-shl                Doc 745             Filed 03/20/19              Entered 03/20/19 22:18:11                              Main Document
                                                                             Pg 9 of 48


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                          Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                        Reporting Period: 2/1/19 - 2/28/19


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                               Amount
     Total Accounts Receivable at the beginning of the reporting period                    9,115,235
     Plus: Amounts billed (net) during the period                                          2,740,838
     Less: Amounts collected during the period                                            (4,102,845)
     Less: Returns, Credit Memos and Chargebacks issued                                          -
     Less: A/R collected and held in Escrow Adjustment                                         2,669
     Total Accounts Receivable at the end of the reporting period                          7,755,896



                                                                                                         Aged by Invoice Date
     Accounts Receivable Aging                                     1-30 Days            31-60 Days            61-90 Days           91+ Days               Total
     1 - 30 days old                                                           -                                                                                    -
     31 - 60 days old                                                                           11,483                                                          11,483
     61 - 90 days old                                                                                                (2,743)                                    (2,743)
     91+ days old                                                                                                                      7,747,157             7,747,157
     Total Accounts Receivable                                                 -                11,483               (2,743)           7,747,157             7,755,896

     Less Bad Debt Allowance & Accrued Advertising                             -                     -                     -                   -                       -
     Allowance (includes $30 variance)**
     Net Accounts Receivable (Exclusive of Debit Balances                      -                11,483               (2,743)           7,747,157             7,755,896
     & Inclusive of Credit Balances)
     Plus Credit Balances in AR Aging                                          -                     -               (2,743)             (42,487)             (45,230)
     Plus Debit Balances in AP Aging                                           -                     -                   -                    -                    -

     Net Accounts Receivable (Inclusive of Debit Balances                      -                11,483               (5,486)           7,704,670             7,710,667
     and Exclusive of Credit Balances)

     ** This is a general reserve recorded for financial statement reporting purposes, according to GAAP (Generally Accepted Accounting Principles). It is not a

                                                            TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days            31-60 Days            61-90 Days           91+ Days               Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                                                   FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 9 OF 22
    18-10509-shl                               Doc 745
In re Firestar Diamond Inc & Fantasy Inc (Combined)                           Filed 03/20/19 Entered 03/20/19Case22:18:11
                                                                                                                      No. 18-10509Main        Document
                                                                                                                                    (SHL) / 18-10511 (SHL)
      Debtor                                                                                            Reporting Period:   2/1/19 - 2/28/19
                                                                                            Pg 10 of 48
                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                  INSIDERS
                                                                                                                                         AMOUNT PAID IN                     TOTAL PAID TO
                           NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD      DATE PAID          DATE
     Mihir Bhansali                                      Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                      Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                      Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                         Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                         Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                      Director's Fee                                                                                                    $ 47,220.00
                                                                                                  TOTAL PAYMENTS TO INSIDERS             $             -                   $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                              AMOUNT OF                                                                            TOTAL
                                                                                                                                             MONTHLY FEE      AMOUNT       AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                           NAME                                                  APPLICABLE FEE PERIOD                                        STATEMENT      APPROVED      CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Getzler Henrich & Associates , LLC                              February 26, 2018 - March 31, 2018                                             95,498       95,498               -             95,498        95,498                     -
     Getzler Henrich & Associates , LLC                                 April 1, 2018 - April 30, 2018                                              73,256       73,256               -             73,256       168,754                     -
     Getzler Henrich & Associates , LLC                                  May 1, 2018 - May 31, 2018                                                104,230      104,230               -            104,230       272,984                     -
     Getzler Henrich & Associates , LLC                                 June 1, 2018 - June 30, 2018                                                81,578       81,578               -             81,578       354,562                     -
     Getzler Henrich & Associates , LLC                                 July 1, 2018 - August 4, 2018                                              116,280      116,280               -            116,280       470,842                     -
     Getzler Henrich & Associates , LLC                              August 5, 2018 - September 1, 2018                                             80,898       80,898               -             80,578       551,420                     320
     Getzler Henrich & Associates , LLC                            September 2, 2018 - September 30, 2018                                           71,090       71,090                             71,161       622,581                     248
     Getzler Henrich & Associates , LLC                              October 1, 2018 - October 27, 2018                                             48,493       48,493               -             48,559       671,140                     182
     Getzler Henrich & Associates , LLC                             October 28, 2018 - December 1, 2018                                             28,328       28,328               -             28,403       699,543                     107
     Getzler Henrich & Associates , LLC                            December 1, 2018 - December 31, 2018                                             16,444       16,444               -                -         699,543                  16,551
     Getzler Henrich & Associates , LLC -
     Accrued                                                           January 1, 2019 - January 31, 2019                                           16,000           -                -                -         699,543                  32,551
     Getzler Henrich & Associates , LLC -
     Accrued                                                          February 1, 2019 - February 28, 2019                                           5,000           -                -                -         699,543                  37,551

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                       February 26, 2018 - March 31, 2018                                          343,770      275,298               -                -              -               343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            April 1, 2018 - April 30, 2018                                         166,497      133,589               -            408,917       408,917              101,350
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                             May 1, 2018 - May 31, 2018                                            166,543      133,985               -            133,985       542,902              133,908
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            June 1, 2018 - June 14, 2018                                            50,294           -                -             40,504       583,406              143,698

     Forchelli Deegan Terrana LLP                                      February 26, 2018 - March 31, 2018                                           14,593       11,674               -                -             -                    14,593
     Forchelli Deegan Terrana LLP                                         April 1, 2018 - April 30, 2018                                             3,569        2,855               -             14,529        14,529                   3,632
     Forchelli Deegan Terrana LLP                                         May 1, 2018 - May 31, 2018                                                 4,095        3,276               -                -          14,529                   7,727
     Forchelli Deegan Terrana LLP                                         June 1, 2018 - June 3, 2018                                                1,107          936               -              4,246        18,775                   4,588

     Lackenbach Siegel, LLP                                           February 26, 2018 - March 31, 2018                                            23,855       19,168               -             19,168           -                     4,688
     Lackenbach Siegel, LLP                                               April 1, 2018 - April 30, 2018                                            16,221       12,977               -                -             -                    20,909
     Lackenbach Siegel, LLP                                               May 1, 2018 - May 31, 2018                                                20,740       17,008               -             29,985        29,985                  11,664
     Lackenbach Siegel, LLP                                              June 1, 2018 - June 14, 2018                                                4,954        3,963               -              3,963        33,948                  12,655
     Lackenbach Siegel, LLP                                              June 15, 2018 - July 31, 2018                                              19,156       15,325               -                -          33,948                  31,811
     Lackenbach Siegel, LLP                                            August 1, 2018 - August 31, 2018                                             32,619       26,674               -             39,960        73,908                  24,470
     Lackenbach Siegel, LLP                                         September 1, 2018 - November 30, 2018                                           22,442       18,119               -             18,119        92,027                  28,792
     Lackenbach Siegel, LLP                                         December 1, 2018 - December 31, 2018                                             7,770        6,568               -                -          92,027                  36,562
     Lackenbach Siegel, LLP                                           January 1, 2019 - January 31, 2019                                             3,217        2,730               -                -          92,027                  39,779
     Lackenbach Siegel, LLP - Accrued                                February 1, 2019 - February 28, 2019                                           10,000          -                 -                -          92,027                  49,779

     Marks Paneth LLP                                                  February 26, 2018 - March 31, 2018                                          180,214      144,171               -                -             -                180,214
     Marks Paneth LLP                                                     April 1, 2018 - April 30, 2018                                            87,345       69,876               -            214,047       214,047               53,512
     Marks Paneth LLP                                                      May 1, 2018 - May 31, 2018                                               87,086       69,668               -             69,668       283,715               70,929
     Marks Paneth LLP                                                     June 1, 2018 - June 30, 2018                                             127,955       44,122               -             44,122       327,837              154,762

     Baker Hostetler LLP (examiner)                                     April 1, 2018 - April 30, 2018                                               4,484        3,587               -              3,587         3,587                     897
     Baker Hostetler LLP (examiner)                                      May 1, 2018 - May 31, 2018                                                 14,160       11,328               -             11,328        14,915                   3,729
     Baker Hostetler LLP (examiner)                                     June 1, 2018 - June 30, 2018                                                 5,517        4,413               -              4,413        19,328                   4,832
     Baker Hostetler LLP (examiner)                                      July 1, 2018 - July 31, 2018                                                6,136        4,909               -              4,909        24,237                   6,059
     Baker Hostetler LLP (examiner)                                   August 1, 2018 - August 31, 2018                                              27,052       21,641               -             21,641        45,878                  11,470
     Baker Hostetler LLP (examiner)                                September 1, 2018 - September 30, 2018                                            3,294        2,645               -              8,704        54,583                   6,059

     Baker Hostetler LLP (attorney for
     examiner)                                                              April 1, 2018 - April 30, 2018                                          34,823       27,863               -             27,863        27,863                   6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                               May 1, 2018 - May 31, 2018                                            121,921       97,720               -             32,131        59,995                  96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                              June 1, 2018 - June 30, 2018                                           127,747      104,019               -             44,087       104,082              180,410
     Baker Hostetler LLP (attorney for
     examiner)                                                               July 1, 2018 - July 31, 2018                                          126,553      102,865               -             40,038       144,120              266,925
     Baker Hostetler LLP (attorney for
     examiner)                                                           August 1, 2018 - August 31, 2018                                          272,096      219,598               -                -         144,120              539,021
     Baker Hostetler LLP (attorney for
     examiner)                                                     September 1, 2018 - September 30, 2018                                           17,715       15,481               -            423,141       567,261              133,595
     Baker Hostetler LLP (attorney for
     examiner)                                                         October 1, 2018 - October 31, 2018                                           14,314       11,461               -            139,541       706,802                   8,368
     Baker Hostetler LLP (attorney for
     examiner)                                                        October 1, 2018 - December 31, 2018                                            3,953         3,162              -                -         706,802                  12,321
                                                                                                                                                                                                                           FORM MOR-6
                                                                                                                                                                                                                                 2/2008
                                                                                                                                                                                                                          PAGE 10 OF 22
    18-10509-shl                               Doc 745
In re Firestar Diamond Inc & Fantasy Inc (Combined)                           Filed 03/20/19 Entered 03/20/19Case22:18:11
                                                                                                                      No. 18-10509Main        Document
                                                                                                                                    (SHL) / 18-10511 (SHL)
      Debtor                                                                                            Reporting Period:   2/1/19 - 2/28/19
                                                                                            Pg 11 of 48
                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                  INSIDERS
                                                                                                                                         AMOUNT PAID IN                         TOTAL PAID TO
                           NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD         DATE PAID           DATE
     Mihir Bhansali                                      Reimbursement for Marketing Expense Paid                                                                              $ 10,500.00
     Mihir Bhansali                                      Reimbursement for Cell Phone Fee Paid                                                                                 $     190.99
     Mihir Bhansali                                      Net Payroll                                                                                                           $ 12,736.81
     Ajay Gandhi                                         Reimbursement for Telephone Expense Paid                                                                              $     300.00
     Ajay Gandhi                                         Net Payroll                                                                                                           $ 36,948.36
     RSR Consulting                                      Director's Fee                                                                                                        $ 47,220.00
                                                                                                  TOTAL PAYMENTS TO INSIDERS             $               -                     $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                              AMOUNT OF                                                                                TOTAL
                                                                                                                                             MONTHLY FEE         AMOUNT        AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                           NAME                                                  APPLICABLE FEE PERIOD                                        STATEMENT         APPROVED       CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*


     Alvarez & Marsal (FA for examiner)                                   April 19, 2018 - May 31, 2018                                              90,234          72,986               -             46,541        46,541               43,693
     Alvarez & Marsal (FA for examiner)                                    June 1, 2018 - June 30, 2018                                             149,735         120,209               -             41,500        88,040              151,928
     Alvarez & Marsal (FA for examiner)                                     July 1, 2018 - July 31, 2018                                            130,925         105,383               -             40,053       128,093              242,800
     Alvarez & Marsal (FA for examiner)                                  August 1, 2018 - August 31, 2018                                           124,157          99,378               -            318,410       446,504               48,547

     Jenner & Block LLP (Trustee)                                       June 14, 2018 - July 31, 2018                                               191,586         153,772              -             154,046       154,046               37,540
     Jenner & Block LLP (Trustee)                                     August 1, 2018 - August 31, 2018                                              113,573          91,388              -              91,388       245,434               59,725
     Jenner & Block LLP (Trustee)                                  September 1, 2018 - September 30, 2018                                           102,882          82,305              -              82,379       327,814               80,228
     Jenner & Block LLP (Trustee)                                    October 1, 2018 - October 31, 2018                                             105,943          85,322              -              85,322       413,136              100,848
     Jenner & Block LLP (Trustee)                                  November 1, 2018 - November 30, 2018                                              61,278          49,247              -              49,247       462,383              112,879
     Jenner & Block LLP (Trustee)                                  December 1, 2018 - December 31, 2018                                              90,137          72,521           72,521               -         534,904              130,495
     Jenner & Block LLP (Trustee) -                                  January 1, 2019 - January 31, 2019                                             127,126         101,916              -                 -         534,904              257,620
     Jenner & Block LLP (Trustee) -
     Accrued                                                          February 1, 2019 - February 28, 2019                                          100,000              -                -                -         534,904              357,620

     Chapter 11 Trustee                                                 June 14, 2018 - July 31, 2018                                               379,967         303,974               -            303,974       303,974               75,993
     Chapter 11 Trustee                                             November 1, 2018 - November 30, 2018                                            189,219             -                 -                -         303,974              265,212
     Chapter 11 Trustee                                             December 1, 2018 - December 31, 2018                                             32,618             -                 -                -         303,974              297,831
     Chapter 11 Trustee                                               January 1, 2019 - January 31, 2019                                              6,041             -                 -                -         303,974              303,872
     Chapter 11 Trustee                                              February 1, 2019 - February 28, 2019                                             7,540             -                 -                -         303,974              311,412

     Alvarez & Marsal (FA for Trustee)                                  June 1, 2018 - June 30, 2018                                                 12,000           9,600              -                 -             -                 12,000
     Alvarez & Marsal (FA for Trustee)                                   July 1, 2018 - July 31, 2018                                                17,207          13,771              -              23,371        23,371                5,836
     Alvarez & Marsal (FA for Trustee)                                August 1, 2018 - August 31, 2018                                               44,263          35,411              -              35,411        58,782               14,689
     Alvarez & Marsal (FA for Trustee)                             September 1, 2018 - September 30, 2018                                           139,726         111,873              -             111,873       170,655               42,542
     Alvarez & Marsal (FA for Trustee)                               October 1, 2018 - October 31, 2018                                             147,162         117,927              -             117,927       288,582               71,777
     Alvarez & Marsal (FA for Trustee)                             November 1, 2018 - November 30, 2018                                              71,960          57,591              -              57,591       346,173               86,146
     Alvarez & Marsal (FA for Trustee)                             December 1, 2018 - December 31, 2018                                              76,658          61,347          122,624               -         468,797               40,179
     Alvarez & Marsal (FA for Trustee)                               January 1, 2019 - January 31, 2019                                              63,437          50,820              -                 -         468,797              103,616
     Alvarez & Marsal (FA for Trustee) -
     Accrued                                                          February 1, 2019 - February 28, 2019                                           60,000              -                -                -         468,797              163,616

     Gem Certification & Assurance Lab,
     Inc.                                                                August 1, 2018 - August 31, 2018                                            44,188          35,350               -             35,350        35,350                   8,838
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2018 - September 30, 2018                                            73,050          58,440               -             58,440        93,790                  23,448
     Gem Certification & Assurance Lab,
     Inc.                                                              October 1, 2018 - October 31, 2018                                            29,313          23,450               -             23,450       117,240                  29,310
     Gem Certification & Assurance Lab,
     Inc.                                                           November 1, 2018 - November 30, 2018                                             24,363          19,490               -             19,490       136,730                  34,183
     Gem Certification & Assurance Lab,
     Inc.                                                           December 1, 2018 - December 31, 2018                                             36,375          29,100           29,100               -         165,830                  41,458
     Gem Certification & Assurance Lab,
     Inc.                                                              January 1, 2019 - January 31, 2019                                            39,038          31,230               -                -         165,830                  80,495
     Gem Certification & Assurance Lab,
     Inc. - Accrued                                                   February 1, 2019 - February 28, 2019                                           40,000              -                -                -         165,830              120,495

     Fasken Martineau DuMoulin LLP                                  November 1, 2018 - November 30, 2018                                              1,167              936              -                -              -                    1,167
     Fasken Martineau DuMoulin LLP                                  December 1, 2018 - December 31, 2018                                              1,250            1,007              -                -              -                    2,417
     Fasken Martineau DuMoulin LLP                                    January 1, 2019 - January 31, 2019                                                285              257              -                -              -                    2,702
     Fasken Martineau DuMoulin LLP                                   February 1, 2019 - February 28, 2019                                             1,895                                                               -                    4,597

     Whitley Penn, LLP                                               November 14, 2018 - January 31, 2019                                            36,518          29,248               -                -              -                   36,518

     Michael J. Agusta, Esq. as Counsel                                August 13, 2018 - January 31, 2019                                             6,538              -                -                -              -                    6,538

     Michael J. Agusta Collections                                     October 1, 2018 - February 28, 2019                                               -               -                -                -              -                      -

                                                                                         TOTAL PAYMENTS TO PROFESSIONALS                           5,880,250      4,384,019          224,245         4,197,904     4,402,981           1,458,101
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.



                                                     POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                              AND ADEQUATE PROTECTION PAYMENTS

                                                                                                                                             AMOUNT PAID       TOTAL UNPAID
                  NAME OF CREDITOR                                       SCHEDULED MONTHLY PAYMENT DUE                                      DURING MONTH       POST-PETITION
                                                                                                                                                                                                                               FORM MOR-6
                                                                                                                                                                                                                                     2/2008
                                                                                                                 TOTAL PAYMENTS                          -               -                                                    PAGE 11 OF 22
  18-10509-shl             Doc 745          Filed 03/20/19 Entered 03/20/19 22:18:11                         Main Document
                                                          Pg 12 of 48


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                          Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                        Reporting Period:          2/1/19 - 2/28/19



                                                     DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions                   Yes                    No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
   1   Have any assets been sold or transferred outside the normal course of                 X
       business this reporting period?
   2   Have any funds been disbursed from any account other than a debtor in                                         X
       possession account this reporting period?
   3   Is the Debtor delinquent in the timely filing of any post-petition tax                                        X
       returns?
   4   Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                          X
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                             X
   6   Have any payments been made on pre-petition liabilities this reporting                                        X
       period?
   7   Are any post petition receivables (accounts, notes or loans) due from                 X
       related parties? **
   8   Are any post petition payroll taxes past due?                                                                 X
   9   Are any post petition State or Federal income taxes past due?                                                 X
  10   Are any post petition real estate taxes past due?                                                             X
  11   Are any other post petition taxes past due?                                                                   X
  12   Have any pre-petition taxes been paid during this reporting period?                                           X
  13   Are any amounts owed to post petition creditors delinquent?                                                   X
  14   Are any wage payments past due?                                                                               X
  15   Have any post petition loans been received by the Debtor from any                                             X
       party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                     X
  17   Is the Debtor delinquent with any court ordered payments to attorneys or                                      X
       other professionals?
  18   Have the owners or shareholders received any compensation outside of                                          X
       the normal course of business?

       * Private sales resulted in the sale of inventory for $3,171,518 during the period.
       ** Operating Expenses from Old AJ, Inc.




                                                                                                                             FORM MOR-7
                                                                                                                                   2/2008
                                                                                                                            PAGE 12 OF 22
              18-10509-shl                                                Doc 745                                   Filed 03/20/19 Entered 03/20/19 22:18:11                                                                                                                              Main Document
                                                                                                                                  Pg 13 of 48
Firestar Diamond, Inc.
Cash Register
2/1/19 ‐ 2/28/19
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from February 1, 2019 to February 28, 2019


Firestar United Bank Account (9796)                                                                                                                                                                                                                                        January 2019 Total                                         Amount
                                                                                 Debit           Credit 
Posting Date          Description                                               Activities      Activities        Balance          Vendor                  Balance Sheet Category           Amount              Other Notes                                                A/R Collections (Pre Petition)                                             ‐
                      Beginning Balance                                                                             1,481,231.53    x Balance x                                                 1,481,231.53                                                               A/R Collections (Post Petition)                                            ‐
         2/1/2019     Zale Canada ‐ Fantasy memo conversions                             410.19                                    Zale Canada             Memo Sales (Post Petition)                 410.19    Payment for Jul. - Dec. 2018 Fantasy memo conversions      Memo Sales (Post Petition)                                  306,915.94
         2/1/2019     Zale Corp. ‐ Fantasy memo conversions                          51,395.88                                     Zale Corp.              Memo Sales (Post Petition)              51,395.88    Payment for Jul. - Dec. 2018 Fantasy memo conversions      Receipt from A. Jaffe (Affiliate) for shared expenses                      ‐
         2/1/2019     Zale Canada ‐ Firestar memo conversions                        24,165.33                                     Zale Canada             Memo Sales (Post Petition)              24,165.33    Payment for Jul. - Dec. 2018 memo conversions              Transfer from Fantasy Inc for shared expenses                              ‐
         2/1/2019     Zale Corp. ‐ Firestar memo conversions                        205,781.02                                     Zale Corp.              Memo Sales (Post Petition)             205,781.02    Payment for Jul. - Dec. 2018 memo conversions              Miscellaneous Deposits                                           7,272.70
         2/5/2019     Transfer from Fantasy for memo sales                             6,076.11                                    Firestar                Transfers from DIP Accounts              6,076.11    Memo sales - transfer from HSBC account                    Sale of Assets                                           ###########
         2/6/2019     Synergies Corp. ‐ Reimbursement for Copying costs                1,697.50                                    Synergies Corp.         Miscellaneous Deposits                   1,697.50    Reimburse for copying costs                                Royalties (Receipts)                                                       ‐
         2/7/2019     Iron Mountain ‐ Record Storage                                                     (361.32)                  Iron Mountain.          Office Expenses/Bank Charges (A            361.32    Records storage charges (January 2019)                     V Discovery (Restructuring Costs)                                8,864.78
         2/8/2019     Jerry Hogan, Inc. ‐ Sale 6 ‐ Lots 114, 119, 122, 131, 153     249,783.00                                     Jerry Hogan, Inc.       Sale of Assets                         249,783.00    Sale 6--Lots 114, 119, 122, 131, 153                       Claims Agent Reorg                                               3,388.06
         2/8/2019     Zale ‐ Transfer of Funds to Fantasy                                            (51,806.07)                   Fantasy                 Transfers to DIP Accounts               51,806.07    Transfer of Zale Fantasy payments to Fantasy               US Trustee                                                                 ‐
         2/8/2019     Omni Management                                                                 (3,388.06)                   Omni Management         Claims Agent Reorg                       3,388.06    January 2019 Fees                                          Examiners Fees (Professional Fees)                                         ‐
         2/8/2019     Alvarez & Marsal D&I ‐ December Fees                                           (61,311.90)                   Alvarez and Marsal      Financial Advisors (MP and A&M)         61,311.90    December 2018 Fees                                         Legal (KW) (Professional Fees)                                             ‐
         2/8/2019     Alvarez & Marsal D&I ‐ December Fees                                           (61,311.90)                   Alvarez and Marsal      Financial Advisors (MP and A&M)         61,311.90    Fees                                                       Jenner/Trustee (Professional Fees)                            72,520.96
        2/11/2019     Jenner & Block LLP ‐ December Fees                                             (72,520.96)                   Jenner and Block        Jenner/Trustee (Professional Fees       72,520.96    December 2018 fees                                         Financial Advisors (MP and A&M) (Professional Fees)         122,623.80
        2/12/2019     Diamond Traders International ‐ Sale 6‐‐Lots 116, 121,  1,087,950.00                                         Diamond Traders Intl.   Sale of Assets                       1,087,950.00    Sale 6--Lots 116, 121, 126, 128, 133, 134, 135, 138-42,    Conflict Counsel (Professional Fees)                                       ‐
                      126, 128, 133, 134, 135, 138‐42, 148‐51, 154‐55, 157,                                                                                                                                     148-51, 154-55, 157, 161, 164
                      161, 164
        2/12/2019     Unique Designs, Inc. ‐ Sale 6‐‐Lots 145, 146                  132,044.69                                     Unique Designs          Sale of Assets                        132,044.69     Sale 6--Lots 145, 146                                      Special Counsel for IP Matters (Professional Fees)                         ‐
        2/12/2019     GBC, Inc. Sale 6‐‐Lots 120, 123, 124, 143, 144, 152, 156      521,700.00                                     GBC, Inc.               Sale of Assets                        521,700.00     Sale 6--Lots 120, 123, 124, 143, 144, 152, 156             CRO (Professional Fees)                                                    ‐
        2/13/2019     Parag Diamonds Inc. ‐ Sale 6‐‐Lots 115, 137                   105,280.30                                     Parag Diamonds, Inc.    Sale of Assets                        105,280.30     Sale 6--Lots 115, 137                                      GCAL (Professional Fees)                                      29,100.00
        2/14/2019     Martin V. Marten (Spirit Lake) ‐ Sale 6‐Lots 113, 117,        172,100.00                                     Martin V. Marten        Sale of Assets                        172,100.00     Sale 6-Lots 113, 117, 125, 132                             Transfers to DIP Accounts                                     51,806.07
                      125, 132
        2/14/2019     Omni Management                                                  4,162.13                                    Omni Management         Miscellaneous Deposits                  4,162.13     Claims agent and noticing fees Check Issued On: 01/31/19   Transfers from DIP Accounts                                      6,076.11
        2/18/2019     GCAL ‐ Professional Fees                                                       (29,100.00)                   GCAL                    GCAL (Professional Fees)               29,100.00     December 2018 fees                                         Rent Expenses                                                              ‐
        2/18/2019     GCAL ‐ Inventory Clerks                                                        (10,000.00)                   GCAL                    Office Expenses/Bank Charges (A        10,000.00     Inventory clerks ($10,000)                                 Vault Monitor (Administrative)                                             ‐
        2/18/2019     Levon Dursunian ‐ Jewelry Repair                                                   (660.00)                  Levon Dursunian         Contractor (Operations)                   660.00     Jewelry Repair                                             Contractor (Operations)                                          3,227.67
        2/19/2019     Zale Corp. ‐ Firestar memo conversions                         25,163.52                                     Zale Corp.              Memo Sales (Post Petition)             25,163.52     Payment for Jan. 2019 memo conversions                     Appraisals (Operations)                                                    ‐
        2/21/2019     ADP Tax                                                            179.32                                    ADP, LLC                Miscellaneous Deposits                    179.32     Refund of payroll taxes                                    Royalties (Operations)                                                     ‐
        2/21/2019     ADP Tax                                                          1,233.75                                    ADP, LLC                Miscellaneous Deposits                  1,233.75     Refund of payroll taxes                                    Freight In (Operations)                                                    ‐
        2/21/2019     TFS Leasing                                                                     (1,104.81)                   TFS Leasing             Office Expenses/Bank Charges (A         1,104.81     Toshiba copier lease through Dec. 15, 2018                 Other Cost of Sales (Operations)                                           ‐
        2/21/2019     ADP, LLC P.O.                                                                      (137.40)                  ADP, LLC                Net Payroll (Includes Employee's T        137.40     Final invoice, no. 528158726                               Marketing Expense (Operations)                                             ‐
        2/21/2019     vDiscovery                                                                      (8,864.78)                   vDiscovery              V Discovery (Restructuring Costs)       8,864.78     Data hosting through Jan. 31, 2019                         Security Expenses (Operations)                                             ‐
        2/21/2019     Janeth Garcia                                                                   (1,800.00)                   Janeth Garcia           Contractor (Operations)                 1,800.00     Consulting fee ($1700) + expense reimbursement ($100)      Office Expenses/Bank Charges (Administrative)                 11,466.13
        2/21/2019     Isaac Sandberg                                                                     (767.67)                  Isaac Sandberg          Contractor (Operations)                   767.67     Consulting fee ($750) + expenses ($17.67)                  Net Payroll (Includes Employee's Taxes)                             137.40
                                                                                                                                                                                                                                                                           Sales, Use, & Other Taxes                                                  ‐
                      Ending Balance                                            2,589,122.74       (303,134.87)    3,767,219.40    x Balance x                                                  4,373,489.14                                                               Employee Benefits                                                          ‐
                                                                                                                                                                                                                                                                           Insurance (Worker's Comp, Jeweler's Block & Other)                         ‐
                                                                                                                                                                                                                                                                           Telephone Expenses                                                         ‐
Firestar HSBC Account (3004)                                                                                                                                                                                                                                               Total GL Account Movement (Debits + Credits)             ###########
                                                                               Debit             Credit 
Posting Date          Description                                             Activities        Activities        Balance          Vendor                  Balance Sheet Category           Amount              Other Notes
                      Beginning Balance                                                                                     -       x Balance x                                                          -
                      JC Penney Payment                                              3,140.98                                       JC Penney              Memo Sales (Post Petition)               3,140.98
                      JC Penney Payment                                              2,955.13                                       JC Penney              Memo Sales (Post Petition)               2,955.13
                      Transfer to United Bank Account                                                  6,096.11                     Firestar               Transfers to DIP Accounts               (6,096.11)
                      Ending Balance                                                 6,096.11          6,096.11             -       x Balance x                                                          -
     18-10509-shl                     Doc 745           Filed 03/20/19 Entered 03/20/19 22:18:11                                  Main Document
                                                                      Pg 14 of 48

Fantasy Inc.
Cash Register
  2/1/19 ‐ 2/28/19

Detail Trial Balance
Includes Activities from February 1, 2019 to February 28, 2019
Fantasy, Inc.


United Bank Account #9842
Posting Date       Desc.                                 Debit               Credit       Balance               Amount        Description
                   Beginning Balance                                                            1,051,733               -   Transfer to Other DIP Accounts
        2/8/2019   Unique Designs, Inc. - Partial                 454,002                                            51,806 Transfer From Other DIP Accounts
                   Payment for Costco Returned
                   Goods
        2/8/2019   Unique Designs, Inc. - Partial                 454,002             -                                  -   US Trustee Fees
                   Payment for Costco Returned
                   Goods
        2/8/2019   Zale Corp./ Zale Canada - Transfer              51,806                                   #            -   Professional Fees
                   from Firestar
      2/12/2019    Unique Designs, Inc. Final                     454,002                                   #      1,362,007 Memo Sales (Post Petition)
                   Payment for Costco Returned
      2/12/2019    Diamond Traders International -                 41,300                                           471,980 Sale of Assets
                   Sale 5 - Lot 98
      2/13/2019    Parag Diamonds Inc. - Sale 5 -                 430,680
                   Lots 92-97, 99-104



                   Total Activities                              1,885,793            -         1,885,793
                    Ending Balance                                                              2,937,526


                   Report Total Beginning Balance. .                                            1,051,733
                   Report Total Activities                       1,885,793            -         1,885,793
                   Report Total Ending Balance . . .                                            2,937,526
   18-10509-shl
FIRESTAR DIAMOND,Doc
                   INC.745 Filed    03/20/19 Entered 03/20/19 22:18:11   Main Document
INCOME STATEMENT                            Pg 15 of 48
FOR THE PERIOD (2/1/19 - 2/28/19)



                                        2/1/19 -
                                        2/28/19
SALES
  Sales - Regular                        2,268,858
  Sales - Memo Reporting                   313,012
                                         2,581,870

COST OF GOODS SOLD
  COGS - Regular                         2,333,185
  COGS - Memo Reporting                  2,354,659
  Labor & Repairs                              660
                                         4,688,503

GROSS PROFIT                            (2,106,633)

  Returns - Regular                            -
                                               -

  COGS - Regular / Returns                     -
                                               -

NET SALES                                2,581,870
COGS - NET SALES                         4,688,503

GROSS PROFIT NET OF RETURNS             (2,106,633)

OTHER INCOME
  Royalty Income                               -

REVISED GROSS PROFIT                    (2,106,633)

SALARIES & P/R TAXES
  Final ADP Fees                            (1,276)
  401k Fees                                    -
                                            (1,276)

GENERAL & ADMIN EXP.
  Miscellaneous Exp.                       10,870
  Storage Expenses                            361
  Legal Fees                              224,435
  Professional Fees - Other                10,000
  Omni Management Fee                       5,000
  UST Acrrual                               1,950
  Computer Expenses                         1,105
                                          253,721

TOTAL EXP. BEFORE INT & DEP               252,446

EBIT                                    (2,359,079)

NET LOSS                                (2,359,079)
   18-10509-shl       Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                              Pg 16 of 48

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (2/1/19 - 2/28/19)


                                         2/1/19 -
                                         2/28/19
SALES
  Sales - Regular                          902,660
  Sales - Memo Reporting                       -
                                           902,660

COST OF GOODS SOLD
  COGS - Regular                         1,299,849
  COGS - Memo Reporting                        -
  Shipping Exp / Freight                       -
                                         1,299,849

GROSS PROFIT                                    -

  Returns - Regular                             -

  COGS - Regular / Returns                      -

NET SALES                                  902,660
COGS - NET SALES                         1,299,849

GROSS PROFIT NET OF RETURNS                (397,189)

REVISED GROSS PROFIT                       (397,189)

EBIT                                       (397,189)

NET LOSS BEFORE TAXES                      (397,189)

NET LOSS                                   (397,189)
         18-10509-shl
FIRESTAR DIAMOND,            Doc 745
                   INC. / FANTASY  INC.   Filed 03/20/19 Entered 03/20/19 22:18:11          Main Document
CONSOLIDATED INCOME STATEMENT                           Pg 17 of 48
FOR THE PERIOD (2/1/19 - 2/28/19)
                                            2/1/19 -        February
                                            2/28/19         Groupings
SALES
        Sales - Regular                     3,171,518              3,484,530     Gross Sales
        Sales - Memo Reporting                313,012                    -       Returns and Allowances
        Sales - Assets                            -                3,484,530     Net Sales
        Sales - Diamonds                          -               10,707,001     Beginning Inventory
                                            3,484,530                    -       Purchases
                                                                         -       Direct Labor
COST OF GOODS SOLD                                                       -       Writeoff of Inventory
      COGS - Regular                        3,633,034                    -       Appraisal Fees
      COGS - Memo Reporting                 2,354,659                    -       Freight In
        COGS - Closeouts                          -                  488,002     Other Cost of Sales/Adjustments
        COGS - Diamonds                           -               (5,206,650)    Ending Inventory
        Royalty Expenses                          -                5,988,352     Cost of Goods Sold
        Advertising Co-Op.                        -
        Markdowns & Allowances                    -               (2,503,822)    Gross Profit
        Chargeback Write-Off                      -
        Appraisal Fees                            -                        -     Royaly Income
        Shipping Exp                              -
        EDI Services                              -                        -     Shipping Expense
        Vendor Portal Charges                     -                        -     Royalty Expenses
        Outside Labor                             -                        -     Selling Expense
        Repairs                                   660                      -     Office Salaries
        Other                                     -
                                            5,988,352               224,435      Professional Fees
                                                                        -        Depreciation and Amortization
GROSS PROFIT                                (2,503,822)                 -        Rent
                                                                      1,105      Computer Expenses
        Returns - Regular                          -                    -        Back Office Expense
                                                   -                    -        Vault Monitors
                                                                     (1,276)     Payroll Taxes
        COGS - Regular / Returns                   -                    -        Employee Benefits
                                                   -                    -        Insurance
                                                                     11,231      Office Expenses
                                                                        -        Telephone Expenses
NET SALES                                   3,484,530               235,496      G&A
COGS - NET SALES                            5,988,352
                                                                           -     Bank Charges
GROSS PROFIT NET OF RETURNS                 (2,503,822)                    -     Interest Expense
                                                                           -     Bank Attorney Fees
                                                                         5,000   Omni Management Fee
OTHER DILUTION ITEMS                                                       -     Director Fee
                                                                           -     CRO
      Dilution On Returns / Melt Loss              -                     1,950   US Trustee
OTHER INCOME                                                            10,000   V Discovery
        Royalty Income                             -                       -     Fantasy Adj due to prior accrual true-up

REVISED GROSS PROFIT                        (2,503,822)           (2,756,268)    Net Loss
         18-10509-shl
FIRESTAR DIAMOND,            Doc 745
                   INC. / FANTASY  INC.   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
CONSOLIDATED INCOME STATEMENT                           Pg 18 of 48
FOR THE PERIOD (2/1/19 - 2/28/19)
                                            2/1/19 -        February
                                            2/28/19         Groupings
SALARIES & P/R TAXES
      401k Fees                                    -
      Final ADP Fees                            (1,276)
                                                (1,276)

GENERAL & ADMIN EXP.
     Miscellaneous Exp.                        10,870
     Storage Expenses                             361
     Legal Fees                               224,435
     Professional Fees - Other                 10,000
     Omni Management Fee                        5,000
     UST Accrual                                1,950
     Computer Expenses                          1,105
                                              253,721

TOTAL EXP. BEFORE INT & DEP                   252,446

EBIT                                        (2,756,268)


NET LOSS                                    (2,756,268)
   18-10509-shl      Doc 745      Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                                Pg 19 of 48
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (2/1/19 - 2/28/19)

                                                    2/28/2019
CURRENT ASSETS
  Cash - United Bank Account                        3,767,219
  Accounts Receivables                              5,696,749
  Accounts Receivables in Escrow                          -
                                                    9,463,969

OTHER ASSETS
  Due from FGI - CP                                   (59,593)
  Deferred Tax Asset - Short & Long Term              107,000
  Loans & Exchanges                                 2,335,132
  Investment in Subsidiary                            250,000
  Deposits                                            (72,001)
                                                    2,560,538

INVENTORY
   Inventory - Finished Goods                       3,148,120
   Inventory - Memo Consignment                     1,344,979
                                                    4,493,099

TOTAL ASSETS                                       16,517,606


CURRENT LIABILITIES
  Accounts Payable                                26,224,795
  Accrued Professional Fees                        1,458,101
                                                  27,682,896

LOANS PAYABLE
  Sub-Debt - Synergies Corp.                       7,941,500
  Sub-Debt - Firestar Holdings Ltd - HK            4,058,500
                                                  12,000,000

CAPITAL ACCOUNT
  Common Stock                                            110
  Paid In Capital                                   4,705,790
  Retained Earnings                               (25,512,111)
  Net Income / (Loss)                              (2,359,079)
                                                  (23,165,290)

TOTAL LIABILITIES & RETAINED EARNINGS             16,517,606




                                               19 of 22
   18-10509-shl     Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                            Pg 20 of 48

FANTASY, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY
BALANCE WITH FIRESTAR DIAMOND INC)
FOR THE PERIOD (2/1/19 - 2/28/19)

                                             2/28/2019
CURRENT ASSETS
     Cash In Bank                              2,937,526
     Accounts Receivables                      2,059,147
                                               4,996,674
INVENTORY
      Inventory - Finished Goods                 594,915
      Inventory - Memo Consignment               118,636
                                                 713,551

TOTAL ASSETS                                   5,710,225


CURRENT LIABILITIES
     Accounts Payable                          5,744,524
                                               5,744,524
CAPITAL ACCOUNT
      Common Stock                                   100
      Paid In Capital                            249,900
      Retained Earnings                          112,890
      Net Income / (Loss)                       (397,189)
                                                 (34,299)

TOTAL LIABILITIES & RETAINED EARNINGS          5,710,225




                                         Page 20 of 22
FIRESTAR DIAMOND INC. / FANTASY,  18-10509-shl
                                    INC.            Doc 745     Filed 03/20/19 Entered 03/20/19 22:18:11                 Main Document
CONSOLIDATED BALANCE SHEET                                                    Pg 21 of 48
FOR THE PERIOD (2/1/19 - 2/28/19)

                                                                      INTERCOMPANY      CONSOLIDATED
                                                         2/28/2019     ELIMINATIONS       2/28/2019       Groupings
   CURRENT ASSETS
          Cash - United Bank Account                     6,704,746                           6,704,746     6,704,746             Cash
          Accounts Receivables                           7,755,896          (125,656)        7,630,240     7,630,240             A/R
          Prepaid Expenses                                     -                                   -             -               Prepaid Expenses
                                                        14,460,642                          14,334,986    14,334,986             Total Current Assets

   OTHER ASSETS
           Due from FGI - CP (Related Party)               (59,593)                            (59,593)    2,275,539             Amount due from Insiders
           Deferred Tax Asset - Short & Long Term          107,000                             107,000
           Loans & Exchanges (Related Parties)           2,335,132                           2,335,132
           Investment in Subsidiary                        250,000          (250,000)              -
           Deposits                                        (72,001)                            (72,001)       34,999             Other Assets
                                                         2,560,538                           2,310,538

   INVENTORY
           Inventory - Finished Goods                    3,743,035                           3,743,035
           Inventory - Memo Consignment                  1,463,616                           1,463,616
                                                         5,206,650                           5,206,650     5,206,650             Inventory

   TOTAL ASSETS                                         22,227,831          (375,656)       21,852,175    21,852,175              Total Assets


   CURRENT LIABILITIES
          Accounts Payable                              31,969,318          (125,656)       31,843,662           -               Accrued Expenses
          Accrued Professional Fees                      1,458,101                           1,458,101     1,458,101             Post Petition Accrued Professional Fees
                                                        33,427,420                          33,301,764    43,843,662             Unsecured Debt

   LOANS PAYABLE
           Sub-Debt - Synergies Corp.                    7,941,500                           7,941,500
           Sub-Debt - Firestar Holdings Ltd - HK         4,058,500                           4,058,500
                                                        12,000,000                          12,000,000

   CAPITAL ACCOUNT
           Common Stock                                        210              (100)              110            110            Capital Stock
           Paid In Capital                               4,955,690          (249,900)        4,705,790      4,705,790            Additional Paid In Capital
           Retained Earnings                           (25,399,221)                        (25,399,221)   (28,155,489)           Retained Earnings
           Net Income / (Loss)                          (2,756,268)                         (2,756,268)
                                                       (23,199,589)         (250,000)      (23,449,589)

   TOTAL LIABILITIES & RETAINED EARNINGS                22,227,831          (375,656)       21,852,175    21,852,175
                            18-10509-shl   Doc 745     Filed 03/20/19 Entered 03/20/19 22:18:11    Main Document
Firestar Diamond Inc / Fantasy Inc                                   Pg 22 of 48
Consolidated Post‐Petition A/P
As of 2/28/19
By Vendor

Firestar Diamond, Inc.
              Vendor                   Balance Due            Current       Up to 30 Days   31-60 Days    Over 60 Days
Omni Management - Accrued                             5,000        5,000                -           -              -
V Discovery - Accrued                                10,000       10,000                -           -              -
Cost Reduction Solutions                              4,375          -                  -         4,375            -
Totals                                               19,375       15,000                -         4,375            -



Fantasy, Inc.
                Vendor                 Balance Due            Current       Up to 30 Days   31-60 Days    Over 60 Days

Totals                                                  -               -               -           -              -

Combined Totals                                      19,375       15,000                -         4,375            -
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 23 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 24 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 25 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 26 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 27 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 28 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 29 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 30 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 31 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 32 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 33 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 34 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 35 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 36 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 37 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 38 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 39 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 40 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 41 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 42 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 43 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 44 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 45 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 46 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 47 of 48
18-10509-shl   Doc 745   Filed 03/20/19 Entered 03/20/19 22:18:11   Main Document
                                       Pg 48 of 48
